Title: From Benjamin Franklin to Vergennes, 17 January 1784
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


          
            Sir
            Passy. Jany. 17th. 1784
          
          I received the Letter your Excellency did me the honour of writing to me the 15th. Instant, inclosing one from a certain Schaffer, who calls himself Lieutenant Colonel of the Continental Militia, requesting that you would cause to be restored to him a Bill of Exchange for 60 Dollars, that has my Name on it, and which, with his other Papers, has been seiz’d & deposited in the Greffe criminel du Chatelet; and complaining that neither the Consul nor myself afford him any Protection; and you are pleased to desire my Sentiments on the Affair. This same Schaffer has been in Paris now about three Years; but this is the first time I have heard any mention of his military Character: He brought a little Money with him, as I understood, to purchase Goods. But he soon fell into the hands of a Set of Sharpers, and being a young Man of very weak Understanding, having neither Good Sense enough to be an honest Man, nor Wit enough for a Rogue though with a strong Inclination, they first cheated him, (as he complained to me,) and then join’d with him to cheat others. For this purpose they got his Name inserted in the

Almanack Royal of 1782, & 1783 among the Bankers, under the Title of John Schaffer & Compagnie, Commissionaires des Etats Unis de l’Amerique, rue des Fossés St. Marcel, to which Title they had not the smallest Pretence; but it served to give them some Credit with the honest but ignorant Shopkeepers of Paris, with whose Complaints of our Commissionaire’s not Paying I have been frequently troubled. It is by this running in Debt & by borrowing where he could, that he has for sometime subsisted: and I understand it that for some of these Escroqueries that he is now in Prison. When he was there the first time, about two Years ago, not having then so bad an Opinion of him, I interested myself in his Favour, endeavoured to accommodate his Affairs, & lent him some Money in his Distress; which he has never repaid; and yet on various Pretences of Sickness and Misery has obtained more from me lately; but I am now quite tired of him; as is also Mr. Barclay; and if I have refused to make Use of any Interest I may be supposed to have, to screen him from Punishment, it is because I think it prostituting the Interest of a Minister to employ it in Protection of Knaves; and I am really ashamed to appear in his favour, and afraid that my doing it would tend to lessen the weight of any Application I might hereafter have occasion to make in behalf of an honester Man. The Bill he mentions is I suppose one of the Loan-Office Interest Bills sent to him by his Brother thro’ the hands of Mr. Barclay, which I accepted, & it will be paid when presented to Mr Grand. I make no Objection to its being deliver’d up to him, tho’ the Creditors perhaps who prosecute him may, for whose Use probably his Effects have been seized.
          The Account he gives of his Riches, is, I believe altogether as fictitious, as his Characters of Lieut. Colonel, & Commissionaire des Etats Unis; but that his Father & Brother-in-law are respected Persons in Pensilvania, is true, Mr. Barclay has some Knowledge of them; for their Sakes, if the Punishment of the Carcan, which I hear is intended for him, could be commuted for one less fletrissant, a longer Banishment, or the like, I should be glad; & if your Excellency can obtain this for him without too much Trouble, I shall in their Behalf acknowledge it as a Favour. With great Respect, I am, Sir, Your Excellency’s most obedient & most humble Servant
          
            B. Franklin
          
          
          
            P.S. I return the Letter enclos’d. I take it to be written by one Beaumont his Advocate.
            
              
            
          
         
          His Excellency the Count de Vergennes
        